Per Curiam. This case was before ns at the November Term, 1885, and is reported in 18 Ill. App. 94, when the judgment of the Circuit Court was reversed and the cause remanded. Upon a second trial the court below proceeded upon the theory of the law held by this court, and we are now asked by appellant to review the same questions that were passed upon when the case was here before. We decline to do so. Appellee assigns as cross error the holding of the court below as to the Pettingall execution, but we think such holding was correct. However defective the possession of the stock of goods by the Sheriff may have been originally, it was perfected by a legal and complete levy and possession before appellee’s rights attached. The judgment of the Circuit Court will be affirmed. Judgment affirmed.